Title: To Benjamin Franklin from Antoine Bret, 19 February 1779
From: Bret, Antoine
To: Franklin, Benjamin


Monsieur
a Paris ce 19. fever. 1779
Ayant appris que vous etiés chargé par le congrès de faire faire une Epée d’or pour Monsieur Le marquis de la fayette, et sachant q’un de mes amis en possedoit une de la façon du fameux Germain dont il cherchoit à se défaire, j’ai cru pouvoir Lui donner cette Lettre à votre adresse afin quil pût vous faire présenter L’arme superbe dont il sagit et qui avoit ete faite pour le feu roi de Portugal. J’ai trouve dans le petit service que je rends a mon ami un Grand plaisir a pouvoir assurer Votre Excellence des sentimens de Respect avec lesquels je suis Monsieur, De Votre Excellence Le tres humble et tres obeissant serviteur
BretDirecteur de la Gazette de france
 
Notation: Bret Paris ce 19. fr. 1779.
